Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation of 5 of PTO-303
The amendments to claims 1 and 14 overcome the rejections under 35 U.S.C. § 112 (a) and rejection is withdrawn.  

Continuation of 7 of PTO-303
	The rejections 35 U.S.C. § 103 would be maintained.  Briefly, the combined teachings of Matsumura and Papa teach the claimed composition of a cryopreservation liquid with bovine sperms where bovine semen containing the sperm is diluted and the cryopreservation liquid contains 0.5-10 w/w% of ε–poly-L-lysine (PLL), the amphoteric polyelectrolyte described by formula (I) and (II) recited in claims 1 and 14 and 0.3-15 w/w% glycerol.  It is maintained that even though Matsumura does not teach the exact ranges recited in claims 1 and 14 for the concentration of the amphoteric polyelectrolyte of 0.3 to 0.9 w/w% and the concentration of the glycerol of 2 to 4 w/w%, the ranges overlap significantly with the ranges taught of 0.5-10 w/w% and 0.3-15 w/w%, respectively and one of ordinary skill in the art would recognize that the concentration of the amphoteric polyelectrolyte is a result effective variable and that the concentration of the amphoteric polyelectrolyte would be matter of routine optimization as evidenced by Miyagawa.

Continuation of 12 of PTO-303
With respect to the rejections under 35 U.S.C. §103, Applicant argues that the cryopreservation liquid used in Tables 2 of the Specification and Table/Graph 1A of the Rule 132 Declaration achieves remarkable conception rates (Remarks pg. 7 para. 5). 
Applicant further argues that the viabilities of sperms in a composition with 0.3 w/w% of carboxylated ε–poly-L-lysine (CPLL) and 3.25 w/w% glycerin was similar to compositions with 0.5 w/w% of CPLL and 3.25 w/w% glycerin after four hours of thawing and lower after 8 hours of thawing (Remarks pg. 8 para. 2-5).  Applicant argues that the viabilities of the sperm would be related to conception rate and that the remarkable improvement of conception rate of the composition with 0.3 w/w% of CPLL and 3.25 w/w% glycerin is due in part to the sperm viability (Remarks pg. 8 para. 4-5).  However, these arguments were not found to be persuasive, and it is maintained that the data is not commensurate in scope with the claim invention.  The claimed composition is broader than the compositions for generating the data in the Specification and the Declaration 1.132.  Specifically, the compositions in the Declaration 1.132 have particular amounts of cryopreservatives.  It is unclear if the same effects would be achieved under different conditions. 
Applicant argues that the viabilities of the sperm varies depending on the lot of sperm as demonstrated in Table/Graphs 2-7 of the Rule 132 Declaration which show different amounts of sperm viability depending on the source of sperm (Remarks pg. 8 last para. to pg. 9 para. 4).  Applicant further argues that comparisons cannot be made between sperm from different lots and that the data in Table/Graph 1 of the Rule 132 Declaration indicates that the amount of glycerin may be halved (Remarks pg. 9 para. 5 to pg. 10 para. 2).  These arguments were not found to be persuasive, since the arguments do not appear to support the case for unexpected results but rather just state that sperm lots vary in viability and cannot be compared to each other.  
Applicant argues that a composition containing 0.5 w/w% of CPLL and 2.0 w/w% glycerin had similar sperm viabilities as compared to a composition with 0.5 w/w% of CPLL and 3.25 w/w% glycerin and that the composition can be presumed to have similar effect on conception rate as the composition containing 0.3 w/w% of CPLL and 3.25 w/w% glycerin (Remarks pg. 10 para. 3-4).  However, this argument was not found to be persuasive, and it is maintained that the data and prediction is not commensurate in scope with the claim invention.  The claimed composition is broader than the compositions for prediction of a composition of 0.5 w/w% of CPLL and 2.0 w/w% glycerin.  It is unclear if the same effects could be predicted for compositions containing different concentrations of CPLL and glycerol.  
Applicant argues that a composition having 0.3 w/w% of CPLL and 3.25 w/w% glycerin appears to be preferable to a composition having 0.5 w/w% of CPLL and 3.25 w/w% glycerin and that this effect would be similar to compositions having slightly larger CPLL concentrations of 0.8 and 0.9 w/w% (Remarks pg. 10 para. 5 to pg. 11 para. 1). 
Similarly, Applicant argues that a similar or slightly less cryopreservation effect would be predicted by using a composition having 4.0 w/w% of glycerin since the composition with 3.25 w/w% of glycerin seems to be preferable to a composition having 2.0 w/w% of glycerin (Remarks pg. 11 para. 2).  These arguments were not found to be persuasive, since they seem to support the notion that different claimed combinations concentrations of CPLL and glycerin may not exhibit high conception rates.   
Applicant argues the combined features of Matsumura, Miyagawa and Papa cannot be combined without hindsight and the Rule 132 Declaration rebuts any possible prima facie case of obviousness for the claimed scope (Remarks pg. 11 para. 3).  This argument was not found to be persuasive, since it is maintained that the combined teachings of Matsumura and Papa teach the claimed composition as explained above.  

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY A CORDAS/Primary Examiner, Art Unit 1632